141 Ga. App. 414 (1977)
233 S.E.2d 478
HALDI
v.
ALLEN.
53093.
Court of Appeals of Georgia.
Argued January 10, 1977.
Decided February 23, 1977.
Glenville Haldi, for appellant.
Candler, Cox, Andrews & Hansen, E. Lewis Hansen, for appellee.
STOLZ, Judge.
The appellee hired the appellant attorney on a contingent-fee basis to prosecute a securities case against a third party. During the pendency of the securities proceeding, the appellee allegedly discharged the appellant. The appellant then made a motion as part of the securities case to be paid his fee. From a denial of the motion, the appellant presents this interlocutory appeal.
An attorney who is hired under a contingent fee contract and later discharged has a right to payment of a reasonable attorney fee. Bearden v. Lane, 107 Ga. App. 424 (1) (130 SE2d 619) (1963). As a general rule, a discharged attorney who was employed on a contingent fee basis may not recover that fee by a summary proceeding or order in the cause in which the fee is earned. 7 CJS 1100, Attorney and Client, § 194; see McLaughlin v. McLaughlin, 427 S.W.2d 767 (4) (Mo. App. 1968); In re Lomm, 195 S2d 416 (1) (La. App. 1967); Shatzkin v. Shahmoon, 19 A.D. 2d 658 (4) (242 NYS2d 72) (1963); Fields v. Potts, 140 Cal. App. 2d 697 (295 P2d 965) (1956); Marx v. Marx, 24 N. J. Super. 204 (93 A2d 773) (1953). The attorney may bring an independent action, however. Patterson v. Drake, 126 Ga. 478 (8) (55 S.E. 175) (1906). Cases dealing with other than contingent fees are distinguished. White v. Aiken, 197 Ga. 29 (2) (28 SE2d 263) (1943); Head v. Aycock, 116 Ga. App. 739 (158 SE2d 685) (1967); Carter v. Wyatt, 113 Ga. App. 235 (8) (158 SE2d 74) (1966). Therefore, the trial judge properly dismissed the appellant's motion.
Judgment affirmed. Quillian, P. J., and Shulman, *415 J., concur.